 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY GEROME YOUNG,                               No. 2: 15-cv-2674 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    MUHAMMAD QURESHI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. For the reasons stated herein, plaintiff is ordered to show cause why this

19   action should not be dismissed as moot.

20          This action proceeds on the amended complaint filed February 16, 2016. (ECF No. 5.)

21   Named as defendants are Dr. Qureshi, Dr. Singh, Jackie Clark, N. Atienza and A. Abu. All

22   defendants are located at the California Health Care Facility (“CHCF”) in Stockton, California.

23   Plaintiff was incarcerated at the CHCF when he filed the amended complaint. Defendants

24   Qureshi, Singh, Atienza and Abu have filed a summary judgment motion. (ECF No. 44.)

25   Defendant Clark has not yet been served with process.

26          In the amended complaint, plaintiff alleges that he received inadequate medical care while

27   housed at the CHCF. In the amended complaint, plaintiff seeks injunctive relief only (i.e. no

28   monetary damages). (See ECF No. 5 at 8-11.)
                                                       1
 1          Plaintiff is now housed at the California Medical Facility (“CMF”). (ECF No. 48.) When

 2   an inmate seeks injunctive or declaratory relief concerning the prison where he is incarcerated, his

 3   claims for such relief become moot when he is no longer subjected to those conditions. See

 4   Weinstein v. Bradford, 423 U.S. 147, 149 (1975); Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th

 5   Cir. 1995). Accordingly, plaintiff is ordered to show cause why this action should not be

 6   dismissed as moot.1

 7          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 8   order, plaintiff shall show cause why this action should not be dismissed as moot.

 9   Dated: November 29, 2018

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     1
       Defendants’ summary judgment motion addresses the merits of plaintiff’s claims. (See ECF
28   No. 44.)
                                                 2
